Citation Nr: 9909283	
Decision Date: 04/01/99    Archive Date: 04/16/99

DOCKET NO.  97-33 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Determination of proper initial rating for the residuals of a 
fracture of the left calcaneus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel

INTRODUCTION

The case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The veteran had active service from October 
1988 to March 1997 with over five years of prior active 
service, reportedly commencing in April 1983.  In testimony 
before the undersigned Board member in August 1998, the 
veteran said that her right foot had become symptomatic and 
required the use of an orthotic because of increased use 
secondary to her service-connected left foot disability.  
This may represent an inferred compensation claim for the 
right foot.  The matter is referred to the RO for action 
deemed appropriate.  


FINDINGS OF FACT

1.  The veteran had moderate symptoms, mostly tenderness, 
from residuals of a fracture of the left calcaneus until July 
1997 when her symptoms increased due to standing on her feet 
all day as a result of her employment.

2.  Since July 1997, the veteran's residuals of a fracture of 
the left calcaneus most closely approximate a disability 
characterized by a moderately severe foot injury without 
evidence that the disability is analogous to a severe foot 
injury or actual loss of use of the left foot.


CONCLUSION OF LAW

The criteria for a 20 percent initial disability evaluation 
for the veteran's residuals of a fracture of the left 
calcaneus have been met from July 1997 but not prior thereto.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.71a, Diagnostic Code 5284 (1998); Fenderson V. West, 12 
Vet. App. 119 (1999).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The 
Board is also satisfied that all relevant facts have been 
properly and sufficiently developed.  Accordingly, no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a) (West 1991).

The disability ratings are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Additionally, the U.S. Court of Appeals for Veterans 
Claims (Court) (formerly the U.S. Court of Veterans Appeals) 
has held that, in a claim of disagreement with the initial 
rating assigned following a grant of service connection, 
separate or "staged" ratings may be assigned for separate 
periods of time based on the facts found.  See Fenderson V. 
West, 12 Vet. App. 119, 126 (1999).  Furthermore, where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

With respect to a disability of the musculoskeletal system, 
in addition to applying schedular criteria, VA may consider 
granting a higher rating in cases where functional loss due 
to pain or weakness is demonstrated, and pain or weakness on 
use is not contemplated in the relevant rating criteria.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995).

In this case, in a May 1997 rating decision, the veteran was 
granted service connection and a 10 percent disability 
evaluation for the residuals of a fracture of the left 
calcaneus, effective March 1997, under Diagnostic Code 5284.  
The veteran has expressed disagreement with the assignment of 
this initial disability evaluation.

Hospitalization records from The King Edward VII Memorial 
Hospital in Bermuda show that the veteran was involved in a 
single vehicle accident while driving a moped.  She sustained 
various injuries and fractures, including a left calcaneus 
fracture.  Additionally, the veteran's service medical 
records show that she had a history of a broken heel dating 
back to 1986, as well as that she was treated on various 
occasions between 1994 and 1995 for chronic left foot pain, 
plantar fasciitis and Achilles tendonitis of the left foot.  
Furthermore, records from a service department medical 
facility dated from November 1996 to May 1997 reveal the 
veteran was treated in November 1996, December 1996 and May 
1997 for left plantar fasciitis, left Achilles tendonitis, 
and persistent pain in both feet.

An April 1997 radiology report from the Singing River 
Radiology Group reveals the veteran's left foot did not 
present any bony abnormalities.  However, an April 1997 VA 
examination report shows the veteran had generalized 
tenderness around the area of the left calcaneus with no 
deformities, and was able to walk heel-to-toe.  Upon 
examination, the veteran was diagnosed with residuals of a 
left calcaneal fracture.

Additionally, September 1997 medical notations from the 
Cleveland VA Medical Center (VAMC) indicate the veteran 
reported constant pain, which had worsened since July of that 
year when she started a new job as a counter salesperson.  
Upon examination, it was determined that the veteran's 
condition was aggravated by her standing on her feet all day, 
and she was diagnosed with left plantar fasciitis.  

Finally, during an August 1998 hearing before the undersigned 
member of the Board at the RO, the veteran indicated that 
suffered from constant throbbing pain, swelling, and cramping 
or a spastic sensation in her left foot during the day.  She 
attributed such symptomatology to being on her feet about 75 
percent of the day due to her job as a counter salesperson.  
Additionally, the veteran indicated that her work involved 
climbing ladders and lifting items weighting up to 30 pounds, 
which further stressed her left foot disability.  She 
indicated that, although she was not taking prescription 
medication for her symptomatology, she took aspirins and 
soaked her foot on a daily basis.  

With respect to the applicable rating criteria, under DC 
5284, a 10 percent evaluation is warranted for moderate foot 
injuries. A 20 percent rating is warranted when the evidence 
indicates the claimant suffers from a foot injury which is 
moderately severe.  A 30 percent rating is warranted when the 
evidence indicates the claimant suffers from a foot injury 
which is severe in degree.  Additionally, the actual loss of 
use of the foot warrants a 40 percent disability rating.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5284 and Note (1997).

In this case, the veteran has been treated at least 
intermittently since 1994 for chronic left foot pain, and 
plantar fasciitis and Achilles tendonitis of the left foot.  
The April 1997 VA examination report discussed above notes 
the veteran had generalized tenderness around the area of the 
left calcaneus, and shows she was diagnosed with residuals of 
a left calcaneal fracture.  More importantly, September 1997 
medical notations from the Cleveland VAMC show that the 
veteran's left foot disability was aggravated by her standing 
on her feet all day while on the job.  She was diagnosed with 
left plantar fasciitis.  These medical findings appear to be 
consistent with and supportive of the veteran's August 1998 
testimony during her hearing before the Board.  

Taking all the evidence into consideration, the Board is 
persuaded that the veteran's left foot disability more nearly 
approximates a disability a moderately severe foot injury.  
Thus, the Board finds that the initial rating of 10 percent 
assigned for the veteran's residuals of a fracture of the 
left calcaneus is not appropriate in this case after July 
1997 when the record is essentially undisputed that the 
veteran's symptoms were aggravated by her employment.  Thus, 
the Board concludes that the assignment of a 20 percent 
disability evaluation for the veteran's residuals of a 
fracture of the left calcaneus is in order from July 1997 and 
may appropriately be assigned under Fenderson as a "staged" 
rating.  However, as the current record does not contain 
evidence indicating the veteran's left foot disability is 
severe, or that the veteran has incurred an actual loss of 
use of the left foot, the preponderance of the evidence is 
against an award of a disability evaluation in excess of 20 
percent at any time during the initial rating period.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5284 (1998).  

Moreover, the Board finds that, as there is no objective 
evidence indicating the veteran presented any additional 
limitation, weakness, or lack of endurance due to her pain, 
an evaluation in excess of 20 percent for the residuals of a 
fracture of the left calcaneus, on the grounds of functional 
loss due to pain or weakness, at least since July 1997 when 
the veteran's symptoms increased, is not warranted.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.59 (1998).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered whether or not they were raised by the veteran, 
including 38 C.F.R. § 3.321(b)(1), which provides procedures 
for assignment of an extra-schedular evaluation.  The veteran 
testified in her August 1998 hearing that she was currently 
working 40-hour weeks on a regular basis, as well as that she 
has missed only one day of work due to her left foot 
disability.  The Board concludes the veteran has not shown 
her disability has caused marked interference with 
employment, the necessity for frequent periods of 
hospitalization, or otherwise has rendered impracticable the 
application of the regular schedular standards.  In the 
absence of evidence of such factors,  further procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) are unnecessary.  
See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).







ORDER

The initial rating assigned for the residuals of a fracture 
of the left calcaneus is not appropriate, and a 20 percent 
disability evaluation is granted, effective from July 1997, 
subject to provisions governing the payment of monetary 
benefits.  



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

- 2 -



- 1 -


